DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over TAKEO US 20140229078 in view of TSUKAMOTO US 20160312441 and Ambrosio US 20090096424.

Regarding claim 1, Takeo teaches an electricity storage device constituted by a plurality of cells connected in series with each other (Fig 3 and 4 #19 19-1 to 19-n in series);
an electric motor driven by power of the electricity storage device (¶ 0029 "to supply electric power from the electrical energy storage unit 120 to the motor generator 12 when the motor generator 12 performs a power running operation");
 a hydraulic pump (Fig 2 #14) driven by the electric motor (Fig 2 #12); 
a voltage detector (Fig 4 #149-1 to 149-n) detecting each cell voltage for the plurality of cells (¶ 0060 "The cell voltage measurement values of the capacitor cells 19-1 through 19-n are individually measured by the voltage measurement parts 149-1 through 149-n, respectively"); and 
a controller (Fig. 4-#30) controlling the cell voltage (¶ 0009 " a controller configured to control the charge and discharge of the electrical energy storage device" and ¶ 0078 "the controller 30 performs determination as to equalization control based on information on multiple cell voltages, it is possible to directly control a difference in voltage value between multiple cells"),
characterized in that: the controller comprises: 
	a balancing control section (Fig. 4-#600) performing balancing control reducing deviations of the cell voltages of the plurality of cells (¶ 0057 "The equalization function is a function to discharge one or more or all of the cells 19-1 through 19-n in order to reduce variations in cell voltage among the cells 19-1 through 19-n"); 
	a maximum cell voltage calculating section calculating a maximum cell voltage in each of the cell voltages of the plurality of cells (¶ 0061 "the obtained cell voltage measurement values, such as a maximum value, a minimum value"); 
	a minimum cell voltage calculating section calculating a minimum cell voltage in each of the cell voltages of the plurality of cells (¶ 0061 "the obtained cell voltage measurement values, such as a maximum value, a minimum value"); and  
Even though Takeo teaches a working mechanism (Fig 1 #3, 4, 5; Pg. 4 ¶ 0022) driven by the hydraulic pump (Fig 2 #14 delivering pressure through 16 to 9, 8, 7 to drive 4, 4, 6);
Takeo is silent to teach hydraulic oil .  
TSUKAMOTO teaches hydraulic oil  (¶ 0051 "hydraulic oil").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Takeo to include hydraulic oil taught by TSUKAMOTO for the purpose of having a maximum pressure. (Refer to Par 0051)

Even though Takeo teaches 	an abnormality detecting section detecting an abnormality of the electricity storage device (¶ 0081 "the equalization necessity determining part 600 determines the presence or absence of an abnormality" … "an abnormality in voltage measurement in each of the voltage measurement parts 149-1 through 149-n") in accordance with whether or not a differential voltage between the maximum cell voltage and the minimum cell voltage is within a range of a reference differential voltage calculated (¶ 0085 "the equalization necessity determining part 600 determines whether the variation size, which is a difference between the maximum cell voltage and the minimum cell voltage of the cell voltage measurement values of the latest set, is greater than or equal to the predetermined voltage V1"), Takeo does not teach detecting an abnormality based on a history of the balancing control performed.  
Ambrosio teaches a history of the balancing control performed (¶ 0050 "The BMS will store historical data on individual batteries denoting the amount of equalization used, individual battery voltage").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Takeo to include a history of the balancing control taught by Ambrosio for the purpose of determination of degree of changes from manufacturer. (Refer to (¶ 0050 )

Regarding claim 2, Takeo teaches a shut-off device shutting off power supply from the electricity storage device to the electric motor (¶ 0067 "he controller 30 is supplied with electric power to operate during key-on, and stops operating with the interruption of a supply of electric power during key-off. Therefore, the balancing switch 146-n receives no balancing start signal during key-off"), 
wherein the controller shuts off power supply from the electricity storage device to the electric motor by the shut-off device when a differential voltage between the maximum cell voltage and the minimum cell voltage is out of a range of a tolerance voltage (¶ 0107 "determining that the variation size is smaller than the predetermined voltage Vth (NO at step S21), at step S26, the equalization control part 142 sets each balancing switch 146-n in the OFF (non-conducting) state and stops repeating the key-off time equalization process").  

Regarding claim 3, Takeo teaches wherein the balancing control section performs the balancing control not only when power is supplied from the electricity storage device to the electric motor, but also when the shut-off device shuts off power supply from the electricity storage device to the electric motor (¶ 0109 "determining that the cell voltage equalization is necessary based on the size of a variation in cell voltages, the controller 30 executes cell voltage equalization whether during key-off or during key-on. Therefore, it is possible for the controller 30 to continue the cell voltage equalization during key-on even when the cell voltage equalization is not sufficiently performed during key-off").  


Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over TAKEO US 20140229078 in view of TSUKAMOTO US 20160312441 and Ambrosio US 20090096424 as applied to claim above, and further in view of KATO CN 103138017.

Regarding claim 4, Takeo teaches wherein the abnormality detecting section comprises 
	a subtraction section calculating the differential voltage between the maximum cell voltage and the minimum cell voltage (¶ 0076 "determines that there is a great variation in the cell voltage measurement values and it is necessary to perform cell voltage equalization when the variation size, which is a difference between the maximum cell voltage and the minimum cell voltage of the respective latest cell voltage measurement values");  
Takeo does not teach 	a rest time measuring section measuring a rest time during which the construction machine stops as a history of the balancing control performed.  
WATANABE teaches 	a rest time measuring section measuring a rest time during which the construction machine stops (¶ 0067 "a time-measuring unit, not shown, which measures the amount of time that the vehicle remains at rest (ignition OFF time)").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Takeo to include a rest time measuring section taught by WATANABE for the purpose of more fault determination. (Refer to ¶ 0067)

Takeo does not teach a reference differential voltage calculating section calculating the reference differential voltage based on the rest time.  
KATO teaches a reference differential voltage calculating section calculating the reference differential voltage (¶ 0002 "set a predetermined reference value") based on the rest time (¶ 0082 "a long rest period before and after the variation (ΛΑ) is lower than the judgment threshold (Ac) is greater").   
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Takeo to include calculating section calculating the reference differential voltage based on the rest time taught by HAJIMA for the purpose of detecting abnormality of the battery occurs during the rest. (Refer to ¶ 0005)

Takeo does not teach a comparing section comparing the differential voltage and the reference differential voltage.  
KATO teaches a comparing section comparing the differential voltage and the reference differential voltage (¶ 0032 " the voltage difference is more than the preset voltage difference threshold value").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Takeo to include comparing the differential voltage taught by KATO for the purpose of detecting abnormality of the battery occurs during the rest. (Refer to ¶ 0005)

Regarding claim 5, Takeo does not teach wherein the reference differential voltage calculating section calculates the reference differential voltage based on increases in a differential voltage between a cell voltage of a normal cell having the smallest amount of drop in voltage and a cell voltage of a normal cell having the largest amount of drop in voltage in accordance with an elapsed time after completion of the balancing control.  
KATO teaches wherein the reference differential voltage calculating section calculates the reference differential voltage based on increases in a differential voltage between a cell voltage of a normal cell having the smallest amount of drop in voltage and a cell voltage of a normal cell having the largest amount of drop in voltage in accordance with an elapsed time after completion of the balancing control (¶ 0033 " threshold lower than the voltage difference threshold size deviation is matched with each single battery, by reducing the threshold value to make the deviation condition becomes stricter, by increasing the threshold value of the deviation condition become slack. ).   
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Takeo to include calculating the reference differential voltage based on increases in a differential voltage taught by KATO for the purpose of detecting abnormality of the battery occurs during the rest. (Refer to Pg. 1 ¶ 0005)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hajima JP 2764105, Suzuki US 20020011820, Nishina US 20060080012, Furukawa US 20190285669.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859